                  4:20-bk-11277 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 17:18:00 Page 1 of 8
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
              Jeovany Vasquez
  In re       Maria Contreras                                                                                      Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  4:20-bk-11277 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 17:18:00 Page 2 of 8
Debtor(s) Jeovany Vasquez
Maria Contreras                                                                     Case No.


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                         Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                     Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $1,115.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on      .

             Plan payments will change to $ per month beginning on                               .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Jeovany Vasquez
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,        bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor Maria Contreras

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,        bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:

Arkansas Plan Form - 8/18                                                                                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  4:20-bk-11277 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 17:18:00 Page 3 of 8
Debtor(s) Jeovany Vasquez
Maria Contreras                                                      Case No.

                     Address:

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


 Creditor and last 4 digits                         Collateral           Monthly                           To be paid
 of account number                                                       payment amount

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
Arkansas Plan Form - 8/18                                                                                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  4:20-bk-11277 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 17:18:00 Page 4 of 8
Debtor(s) Jeovany Vasquez
Maria Contreras                                                                   Case No.

             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly          Monthly             Estimated         Monthly           Interest rate, if
 last 4 digits of                                          installment      installment         arrearage         arrearage         any, for
 account number                                            payment          payment             amount            payment           arrearage
                                                                            disbursed by                                            payment
 PennyMac Loan 1620 Glenda Dr                                        593.82    Debtor(s)              21,000.00               350.00 0.00%
 Services      Little Rock, AR                                                 Trustee
 2486          72205 Pulaski
               County
               Debtors home
               on lot

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:          $      0.00
                            Amount to be paid by the Trustee:                 $      3599.00
                            Total fee requested:                              $      3,599.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.
Arkansas Plan Form - 8/18                                                                                                                       Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                  4:20-bk-11277 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 17:18:00 Page 5 of 8
Debtor(s) Jeovany Vasquez
Maria Contreras                                                          Case No.


                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.
Arkansas Plan Form - 8/18                                                                                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  4:20-bk-11277 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 17:18:00 Page 6 of 8
Debtor(s) Jeovany Vasquez
Maria Contreras                                                      Case No.


             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

             Check one.
               None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ G. Gregory Niblock                                                                Date February 18, 2020
                G. Gregory Niblock 88047
                Signature of Attorney for Debtor(s)

                /s/ Jeovany Vasquez                                                                   Date February 18, 2020
                Jeovany Vasquez
                /s/ Maria Contreras                                                                   Date February 18, 2020
                Maria Contreras
                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                        Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                  4:20-bk-11277 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 17:18:00 Page 7 of 8
Debtor(s) Jeovany Vasquez
Maria Contreras                                                                  Case No.

                                                                     CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that copies of the foregoing Notice and attached Chapter 13 Plan have been served to the
Standing Chapter 13 Trustee and US Trustee by way of CM/ECF and served by US Mail, postage prepaid to the following on March
6, 2020

                           Dept. Finance & Admin.                       IRS
                           Legal Division                               PO Box 7346
                           PO Box 1272                                  Philadelphia, PA 19114
                           Little Rock AR 72203
                                                                        U. S. Attorney (East.Dist.)
                                                                        P. O. Box 1229
                                                                        Little Rock, AR 72203
                           AR Dept Workforce Services                            or
                           Legal Division                               U. S. Attorney (West.Dist.)
                           P. O. Box 2981                               414 Parker Avenue
                           Little Rock, AR 72203                        Fort Smith, AR 72901

and to all creditors as set forth in Exhibit "A" attached hereto, all on the DATE of this Notice.

                                                                                                  /s/ G. Gregory Niblock
                                                                                                  G. Gregory Niblock #88047
                                                                                 Exhibit A
  AT&T                                                               AT&T U-Verse                                  AT&T Wireless
  PO Box 930170                                                      PO Box 5014                                   PO Box 536216
  Dallas, TX 75393                                                   Carol Stream, IL 60197                        Atlanta, GA 30353




  Capital One                                                        Capital One Bank USA                          Capital One Bank USA
  PO Box 60599                                                       Attn: Bankruptcy                              15000 Capital One Dr
  City of Industry, CA 91716                                         PO Box 30285                                  Richmond, VA 23238
                                                                     Salt Lake City, UT 84130



  Chase Bank                                                         Chase Bank                                    Chase Card Services
  Attn: Bankruptcy Dept                                              200 North State St                            Correspondence Dept
  PO Box 15298                                                       Little Rock, AR 72201                         Po Box 15298
  Wilmington, DE 19850                                                                                             Wilmington, DE 19850



  Chase Card Services                                                CHI St. Vincent Infirmary                     Collection Service, Inc.
  Attn: Bankruptcy                                                   PO Box 677712                                 Attn: Bankruptcy
  Po Box 15298                                                       Dallas, TX 75267-7712                         Po Box 7545
  Wilmington, DE 19850                                                                                             Little Rock, AR 72217



  Credit Acceptance                                                  Credit Acceptance                             Credit One Bank
  25505 West 12 Mile Road                                            25505 W. 12 Mile Rd.                          Attn: Bankruptcy
  Suite 3000                                                         Ste 3000                                      Po Box 98873
  Southfield, MI 48034                                               Southfield, MI 48034                          Las Vegas, NV 89193




Arkansas Plan Form - 8/18                                                                                                                            Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  4:20-bk-11277 Doc#: 2 Filed: 03/06/20 Entered: 03/06/20 17:18:00 Page 8 of 8
Debtor(s) Jeovany Vasquez
Maria Contreras                                                                   Case No.

  Credit One Bank                                                    Credit One Bank NA               Credit One Bank NA
  Attn: Bankruptcy Department                                        PO Box 98872                     Attn: Bankruptcy
  Po Box 98873                                                       Las Vegas, NV 89193              PO Box 98873
  Las Vegas, NV 89193                                                                                 Las Vegas, NV 89193



  Enhanced Recovery                                                  First Collection Services        First Source Advantage LLC
  8014 Bayberry Rd.                                                  10925 Otter Creek E Blvd         205 Bryant Woods South
  Jacksonville, FL 32256                                             Mabelvale, AR 72103              Amherst, NY 14228




  Hood & Stacy PA                                                    Ic System                        IC System, Inc
  216 N Main                                                         P.O Box 64794                    PO Box 65887
  Bentonville, AR 72712                                              Saint Paul, MN 55164             Saint Paul, MN 55164




  Lvnv Funding LLC                                                   Marshall Mgt                     Marshall Mgt
  c/o Resurgent Capital Services                                     43 Warren Dr                     14241 Ne Woodinville-Duvall Rd
  PO Box 10497                                                       Little Rock, AR 72209            Woodinville, WA 98072
  Greenville, SC 29603



  Midland Funding                                                    PennyMac Loan Services           PMAB, LLC
  2365 Northside Dr.                                                 Attn: Bankruptcy                 Po Box 12150
  Suite 300                                                          PO Box 514357                    Charlotte, NC 28220
  San Diego, CA 92108                                                Los Angeles, CA 90051



  Portfolio Recovery                                                 Portfolio Recovery               Portfolio Recovery Associates
  Po Box 41021                                                       Attn: Bankruptcy                 Attn: Bankruptcy
  Norfolk, VA 23541                                                  120 Corporate Blvd               PO Box 41067
                                                                     Norfold, VA 23502                Norfolk, VA 23541



  Radiology Associates PA                                            Simmons First Bank               Sprint
  PO Box 8801                                                        PO Box 7009                      6200 Sprint Parkway
  Little Rock, AR 72231                                              Pine Bluff, AR 71611             Overland Park, KS 66251




  Synchrony bank                                                     United Collection Bureau, Inc.   Walmart
  PO Box 960061                                                      5620 Southwyck Blvd              PO Box 965022
  Orlando, FL 32896                                                  Ste 206                          Orlando, FL 32896
                                                                     Toledo, OH 43614



  Jeovany Vasquez & Maria Contreras
  1620 Glenda Dr
  Little Rock AR 72205




Arkansas Plan Form - 8/18                                                                                                           Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
